 Case 1:19-cr-00408-MKB Document 99 Filed 01/07/20 Page 1 of 1 PageID #: 762

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York

SCJ                                               271 Cadman Plaza East
F. #2017R01691                                    Brooklyn, New York 11201


                                                  January 7, 2020

By E-mail

Todd D. Greenberg
Addabbo & Greenberg
118-21 Queens Blvd. Suite 306
Forest Hills, NY 11375
Attorney for Michael Herskowitz

              Re:     United States v. Aronov et al.
                      Criminal Docket No. 19-408 (MKB)

Dear Mr. Greenberg:

              Discovery is being provided to you in accordance with Rule 16 of the Federal
Rules of Criminal Procedure, and pursuant to the protective order entered by the Court on
December 3, 2019. The government will continue to provide discovery on a rolling basis,
and also requests reciprocal discovery from each defendant.

         Please find attached a document bates-stamped EDNY-MH-0000011 to
EDNY-MH000016.

               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact me.

                                                  Very truly yours,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:     /s/
                                                  Shannon C. Jones
                                                  John Vagelatos
                                                  Assistant U.S. Attorneys
                                                  (718) 254-6379 (S. Jones)
Attachment
cc:   Clerk of the Court (MKB) (by ECF) (without attachment)
